 



Exhibit 10.20
GRANT: Multiple     
UTAH STATE LEASE FOR COAL
ML 49443-OBA
     THIS COAL MINING LEASE AND AGREEMENT (the “Lease”) is entered into and
executed in duplicate as of October 1, 2004 (the “Effective Date”) by and
between the STATE OF UTAH, acting by and through the SCHOOL AND INSTITUTIONAL
TRUST LANDS ADMINISTRATION, 675 East 500 South, Suite 500, Salt Lake City. Utah
84102 (“Lessor”), and
ARK LAND COMPANY AND ARCH COAL INC.
CITYPLACE ONE, SUITE 300
ST. LOUIS, MO 63141
having a business address as shown above (‘Lessee”).
WITNESSETH:
     That the State of Utah, as Lessor, in consideration of the rentals,
royalties, and other financial consideration paid or required to be paid by
Lessee, and the covenants of Lessee set forth below, does hereby GRANT AND LEASE
to Lessee the exclusive right and privilege to explore for, drill for, mine,
remove, transport, convey, cross-haul, commingle, and sell only the coal of the
Upper Hiawatha Coal Zone within the Blackhawk Formation, located within the
boundaries of the following-described tract of land (the “Leased Premises”)
located in Sevier County, State of Utah:
T21S, R5E, SLB&M
Sec. 4: Lots 1, 2, 3, 4, S 1/2 S 1/2
Sec. 5: Lots 1, 2, 3, 4, S 1/2 S 1/2
Sec. 7: Lots 2, 3, 4, S 1/2 NE1/4, SE4
Sec. 8: All
Sec. 9: All
Containing 2,134.19 acres, more or less.
Together with the right and privilege to make use of the surface (but only to
the extent owned by Lessor) and subsurface of the Leased Premises for uses
incident to the mining of coal by Lessee on the Leased Premises or on other
lands under the control of Lessee or mined in connection with operations on the
Leased Premises, including, hut not limited to, conveying, storing, loading,
hauling, commingling, cross-hauling, and otherwise transporting coal;
excavating; removing, stockpiling, depositing and redepositing of surface
materials; and the subsidence, mitigation, restoration and reclamation of the
surface.

-1-



--------------------------------------------------------------------------------



 



ML 49443-OBA
     This Coal Mining Lease and Agreement is subject to, and Lessee hereby
agrees to and accepts, the following covenants, terms, and conditions:
LEASED MINERALS.

  1.1   Coal. This mineral lease covers coal, which shall mean and include black
or brownish-black solid fossil fuels that have been subjected to the natural
processes of coalification, and which fall within the classification of coal by
rank as anthracitic, bituminous, sub-bituminous, or lignitic, together with
closely associated substances which include, but are not limited to other
hydrocarbon substances physically contained within the same geologic strata as
the coal. In the event that minerals other than coal are discovered during lease
operations, Lessee shall promptly notify the Lessor.     1.2   Coalbed Methane.
To the extent that Lessor owns gas, coalbed methane or coal seam gas
(collectively “coalbed methane”) within the Leased Premises, Lessee may remove,
vent, flare or capture such coalbed methane from the coal strata being mined and
any overlying formations if such removal is necessary for safety reasons in the
reasonable discretion of Lessee. If Lessee captures or uses such coalbed
methane, it shall pay Lessor royalties on the value of such coalbed methane at
the prevailing state royalty rate for natural gas, unless such royalties are
expressly waived by Lessor. in the event that Lessor does not own coalbed
methane within the Leased Premises, Lessee must obtain the consent of the owner
of such coalbed methane prior to removal or capture of such gas. Except as
expressly granted herein, the right to extract gas, coalbed methane and coal
seam gas is not granted by this Lease.     1.3   No Warranty of Title. Lessor
claims title to the mineral estate covered by this Lease. Lessor does not
warrant title nor represent that no one will dispute the title asserted by
Lessor. It is expressly agreed that Lessor shall not be liable to Lessee for any
alleged deficiency in title to the mineral estate, nor shall Lessee become
entitled to any refund for any rentals, bonuses, or royalties paid under this
Lease in the event of title failure.     1.4   Reversion of Leased Premises to
United States. Pursuant to the May 8, 1998 “Agreement to Exchange Utah School
Trust Lands Between the State of Utah and the United States of America”, as
ratified by Pub, L. No. 105-335, 112 Stat. 3139, ownership of the Leased
Premises shall revert to the United States when thirty-four (34) million tons of
coal have been produced from either or both the Leased Premises and the Muddy
Coal Tract. Upon reversion, the United States shall succeed the State of Utah as
Lessor.

2.   RESERVATIONS TO LESSOR. Subject to the exclusive rights and privileges
granted to Lessee under this Lease, and further provided that Lessor shall
refrain from taking actions with respect to the Leased Premises that may
unreasonably interfere with Lessee’s operations, Lessor hereby excepts and
reserves from the operation of this Lease the following rights and privileges
(to the extent that Lessor has the right to grant such rights and privileges):

-2-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  2.1   Rights-of-Way and Easements. Lessor reserves the right, following
consultation with the Lessee, to establish rights-of-way and easements upon,
through or over the Leased Premises, under terms and conditions that will not
unreasonably interfere with operations under this Lease, for roads, pipelines,
electric transmission lines, transportation and utility corridors, mineral
access, and any other purpose deemed reasonably necessary by Lessor.     2.2  
Other Mineral Leases. Lessor reserves the right to enter into mineral leases and
agreements with third parties covering minerals other than coal, under terms and
conditions that will not unreasonably interfere with operations under this Lease
in accordance with Lessor’s regulations, if any, governing multiple mineral
development.     2.3   Use and Disposal of Surface. To the extent that Lessor
owns the surface estate of the Leased Premises and subject to the rights granted
to the Lessee pursuant to this Lease, Lessor reserves the right to use, lease,
sell, or otherwise dispose of the surface estate or any part thereof. Lessor
shall notify Lessee of any such sale, lease, or other disposition of the surface
estate.     2.4   Previously Authorized Improvements. If authorized improvements
have been placed upon the Leased Premises by a third party prior to the
commencement of this Lease, Lessee shall allow the owner of such improvements to
remove them within ninety (90) days after the Lease term commences. Nothing in
this paragraph shall authorize Lessee to remove surface improvements where
Lessor does not own the surface estate.     2.5   Rights Not Expressly Granted.
Lessor further reserves all rights and privileges of every kind and nature,
except as specifically granted in this Lease.

3.   TERM OF LEASE; READJUSTMENT.

  3.1   Primary Term. This Lease is granted for a “primary term” of ten (10)
years commencing on the Effective Date and for a “secondary term” of an
additional ten (10) years, subject to Lessee’s compliance with the requirements
of paragraph 3.3, Diligent Operations; Minimum Royalty.     3.2   Extension
Beyond Secondary Term. Subject to Lessee’s compliance with the other provisions
of this Lease, this Lease shall remain in effect beyond the secondary term and
for as long thereafter as coal is produced in commercial quantities from the
leased Premises, or from lands constituting either (i) a logical mining unit
approved by the Bureau of Land Management containing the Leased Premises, or
(ii) a mining unit, in which the recoverable coal reserves can be developed in
an efficient, economical and orderly manner as a unit with due regard to the
conservation of recoverable coal reserves. The second type of mining unit
requires a determination by the Lessor that the criteria set forth in item
(ii) have been satisfied. The satisfaction of either (i) or (ii) above shall
mean that the Lease is contained within an “approved mining unit.” For the
purposes of this Lease, production of coal in commercial quantities shall mean
production during each lease year of at least one per cent

-3-



--------------------------------------------------------------------------------



 



ML 49443-OBA

      (1%) of the recoverable coal reserves within the Leased Premises or within
lands constituting an approved mining unit which includes the Leased Premises,
as such recoverable coal reserves are determined by Lessor after consultation
with Lessee, subject to adjustment from time to time based upon reasonable
justification from the Lessee.     3.3   Diligent Operations: Minimum Royalty.
In the absence of actual production in commercial quantities as set forth in
paragraph 3.2, Extension Beyond Secondary Term, this Lease shall remain in
effect beyond the primary term only if the Lessee is engaged in diligent
operations, exploration, or development activity (which development activity
shall include, but not be limited to, pursuit of required permits and approvals)
which in Lessor’s reasonable discretion is calculated to advance development or
production of coal from the Leased Premises or lands constituting an approved
mining unit which includes the Leased Premises, and Lessee pays an annual
minimum royalty in advance on or before the anniversary date of the Effective
Date. The minimum royalty shall be calculated by determining the production
royalty that would be payable upon production of one per cent (1%) of the
recoverable coal reserves within the Leased Premises, as such recoverable coal
reserves are determined by Lessor after consultation with Lessee, subject to
adjustment from time to time based upon reasonable justification from the
Lessee. The unit value of the recoverable coal reserves for purposes of
determining the minimum royalty shall be determined by Lessor using the
methodology set forth in 43 Code of Federal Regulations 3483.4(c)(l)-(3) (1998).
Minimum royalties paid by Lessee pursuant to this paragraph may be credited
against production royalties accruing during the term of this Lease.     3.4  
Expiration: Cessation of Production. This Lease may not be extended pursuant to
paragraph 3.3, Diligent Operations; Minimum Royalty, beyond the end of the
twentieth year after the Effective Date except by the actual production of coal
in commercial quantities from the Leased Premises or from lands constituting an
approved mining unit which includes the Leased Premises. After expiration of the
secondary term, this Lease will expire of its own terms, without the necessity
of any notice or action by Lessor, if Lessee ceases production of coal in
commercial quantities for an entire lease year, unless the Lease is suspended
pursuant to paragraph 16.3, Suspension.     3.5   Readjustment. At the end of
the primary term and at the end of each period often (10) years thereafter,
Lessor may readjust the terms and conditions of this Lease (including without
limitation rental rates, minimum royalties, royalty rates and valuation methods,
and provisions concerning reclamation). In the event that the State as Lessor
makes such readjustment prior to reversion, it shall not apply terms and
conditions more economically disadvantageous than corresponding federal
regulations and lease terms unless, based upon written findings after
consultation with Lessee, it determines that the individual term or condition
imposing the economic disadvantage is necessary to serve the best interests of
the beneficiaries of the subject trust lands. If within thirty (30) days after
submission of the readjusted lease terms to the Lessee, the Lessee determines
that any or all of the proposed readjusted terms and conditions are
unacceptable, then Lessee shall so notify Lessor in writing and the parties
shall attempt to resolve the objectionable term or condition. If the parties are
unable to resolve the matter and agree upon the readjusted terms and conditions
submitted by Lessor

-4-



--------------------------------------------------------------------------------



 



ML 49443-OBA

      at the end of such ten (10) year period, Lessee shall forfeit any right to
the continued, extension of this lease, and the lease shall automatically
terminate, provided that nothing herein shall be deemed to preclude Lessee from
appealing any readjustment by Lessor pursuant to applicable law.     3.6  
Relinquishment. Lessee may relinquish all or portions of this Lease at any time
by filing a written notice of relinquishment with Lessor. Lessor may disapprove
any relinquishment if Lessee has failed to pay all rentals, royalties, and other
amounts due and owing to the Lessor, if the lease is otherwise not in good
standing, or if relinquishment would in Lessor’s reasonable determination cause
waste of economically recoverable coal. Lessee may not relinquish parcels
smaller than a quarter-quarter section or surveyed lot. Upon approval,
relinquishment shall relieve the Lessee of all future rental obligations as to
the relinquished lands effective as of the date of filing of the relinquishment,
but shall not relieve Lessee from other obligations to the extent provided in
paragraph 15.2, Effect of Termination.

4.   BONUS BID. Lessee agrees to pay Lessor, an initial bonus bid in the sum of
Four Million, Three Hundred and Twenty Thousand Dollars ($4,320,000.00) as
partial consideration for Lessor’s issuance of this Lease, payable in seven
equal annual installments of $617,142.86 commencing on the Effective Date. The
unpaid balance of the bonus bid shall not bear interest; provided, however, that
if this Lease is relinquished or otherwise terminated prior to the payment in
full of the bonus bid, or if Lessee fails to make any bonus bid payment when
due, the entire unpaid balance of the bonus bid shall immediately become due
without regard to such relinquishment or termination, and such balance shall
thereafter bear interest as provided in paragraph 16.2, Interest. Lessor may
require Lessee to submit a bond or other sufficient surety to secure Lessee’s
obligation to pay the unpaid balance of the bonus bid. The bonus bid may not be
credited against any other bonus payments, annual rentals or royalties accruing
under the lease.   5.   RENTALS. Lessee agrees to pay Lessor an annual rental of
three dollars ($3.00) for each acre and fractional part thereof within the
Leased Premises. Lessee shall promptly pay annual rentals each year in advance
on or before the anniversary date of the Effective Date. Lessee may not credit
rentals against production royalties or against minimum royalties payable
pursuant to paragraph 3.3, Diligent Operations; Minimum Royalty.   6.  
ROYALTIES.

  6.1   Production Royalties. Lessee shall pay Lessor a production royalty of
eight per cent (8%) of the value of all coal severed and removed from the Leased
Premises. For all coal sold pursuant to an arm’s-length contract, value shall be
determined on the basis of the gross proceeds received by Lessee from the sale
or disposition of such coal. Gross proceeds shall include all bonuses,
allowances or other consideration of any nature received by Lessee for coal
actually produced. For any coal that is sold or disposed of other than by an
arms-length contract, or for coal that is used within the mine permit area
containing the Leased Premises for generation of electricity or for
gasification, liquefaction, in situ processing, or other

-5-



--------------------------------------------------------------------------------



 



ML 49443-OBA

      method of extracting energy from such coal, the value of such coal shall
be determined by Lessor with reference to (in order of priority):
(i) comparable arms-length contracts or other dispositions of like-quality coal
produced in the same coal field; (ii) prices reported for that coal to a public
utility commission; (iii) prices reported to other governmental agencies; or
(iv) other relevant information.     6.2   Allowable Deductions. It is expressly
understood and agreed that none of Lessee’s mining or production costs,
including but not limited to costs for materials, labor, overhead, distribution,
transportation within the mine permit area prior to the point of sale, loading,
crushing, sizing, screening, or general and administrative activities, may be
deducted in computing Lessor’s royalty. All such costs shall be entirely borne
by Lessee and are anticipated by the rate of royalty set forth in this Lease. In
the event that the point of sale for coal produced from this Lease is located
outside the mine permit area boundary, Lessee may deduct the reasonable, actual
costs of transportation of such coal from the mine permit area boundary to the
point of sale from gross proceeds in computing Lessor’s royalty; provided,
however, that transportation deductions for coal transported by Lessee, Lessee’s
affiliates, or by non-arm’s-length contract are subject to review and
modification by Lessor. Lessee shall be allowed to deduct its actual, reasonable
washing and treatment costs from gross proceeds in computing Lessor’s royalty;
provided, however, that, upon Lessor’s request Lessee shall provide to Lessor
appropriate justification to demonstrate that Lessee’s costs are reasonable.    
6.3   Reference to Federal Regulations. It is the intent of Lessor and Lessee
that the calculation of the value of coal for royalty purposes be consistent
with federal coal regulations governing the valuation of coal, except where this
Lease expressly provides otherwise. In no event shall the value of coal used for
calculation of royalties under this Lease be less than the value which would be
obtained were federal royalty valuation regulations applied.     6.4   Royalty
Payment. For all coal severed and removed from the Leased Premises that is used,
sold, transported or otherwise disposed of during a particular month, Lessee
shall pay royalties to Lessor on or before the end of the next succeeding month.
Royalty payments shall be accompanied by a verified statement, in a form
approved by Lessor, stating the amount of coal sold or otherwise disposed of,
the gross proceeds accruing to Lessee, the calculation of allowable deductions,
and any other information reasonably required by Lessor to verify production and
disposition of the coal or coal products. In the event that Lessee uses or
disposes of coal pursuant to a non-arm’s-length contract, or uses coal for
generation of electricity or for gasification, liquefaction, in situ processing,
or other method of extracting energy from such coal, Lessee shall notify Lessor
of such use or disposal on or before the end of the next succeeding month
following such use or disposal, and shall pay royalties upon Lessee’s good faith
estimate of the value of such coal, subject to Lessor’s right to determine the
value of such coal pursuant to paragraph 6.1, Production Royalties. After
reversion of the Leased Premises to the United States pursuant to paragraph 1.4,
Reversion of Leased Premises to United States, Lessee shall report production
and royalties monthly in accordance with applicable federal regulations.

-6-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  6.5   Royalty Valuation After Reversion. After reversion of the Leased
Premises to the United States, the Secretary of the Interior may establish the
reasonable value of post-reversion production for royalty purposes in the same
manner and by the same methods as the United States establishes value under coal
leases issued by the United States.     6.6   Suspension, Waiver or Reduction of
Rents or Royalties. Lessor, to the extent not prohibited by applicable law, is
authorized to waive, suspend, or reduce the rental or minimum royalty, or reduce
the royalty applicable with respect to the entire Lease, whenever in Lessor’s
judgment it is necessary to do so in order to promote development, or whenever
in the Lessor’s judgment the Lease cannot he successfully operated under the
terms provided herein.

7.   RECORDKEEPING; INSPECTION; AUDITS.

  7.1   Registered Agent: Records. Lessee shall maintain a registered agent
within the State of Utah to whom any and all notices maybe sent by Lessor and
upon whom process may be served. Lessee shall also maintain an office within the
State of Utah containing originals or copies of all maps, engineering data,
permitting materials, books, records or contracts (whether such documents are in
paper or electronic form) generated by Lessee that pertain in any way to coal
production, output and valuation; mine operations; coal sales and dispositions;
transportation costs; and calculation of royalties from the Leased Premises.
Lessee shall maintain such documents for at least seven years after the date of
the coal production to which the documents pertain.     7.2   Inspection.
Lessor’s employees and authorized agents at Lessor’s sole risk and expense shall
have the right to enter the Leased Premises to check scales as to their
accuracy, and to go on any part of the Leased Premises to examine, inspect,
survey and take measurements for the purposes of verifying production amounts
and proper lease operations. Upon reasonable notice to Lessee, Lessor’s
employees and authorized agents shall further have the right to audit, examine
and copy (at Lessor’s expense) all documents described in paragraph 7.1,
Registered Agent; Records, whether such documents are located at the mine site
or elsewhere. Lessee shall furnish all conveniences necessary for said
inspection, survey, or examination; provided, however, that such inspections
shall be conducted in a manner that is in conformance with all applicable mine
safety regulations and does not unreasonably interfere with Lessee’s operations.
    7.3   Federal Inspections. Lessee agrees that, prior to reversion of the
Leased Premises to the United States, employees and authorized agents of the
Bureau of Land Management (“BLM”) may conduct underground inspections of the
Leased Premises, both independently and in cooperation with the State in its
capacity as Lessor. After reversion, employees and authorized agents of BLM may
conduct underground inspections of the Leased Premises under the authority of
applicable federal laws and regulations.

-7-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  7.4   Geologic Information. In the event Lessee conducts core-drilling
operations or other geologic evaluation of the Leased Premises, Lessor may
inspect core samples, evaluations thereof, and proprietary geologic information
concerning the Leased Premises.     7.5   Confidentiality. Any and all documents
and geologic data obtained by Lessor through the exercise of its rights as set
forth in paragraphs 7.2, Inspection., and 7.4, Geologic Information., may be
declared confidential information by Lessee, in which event Lessor and its
authorized agents shall maintain such documents and geologic data as protected
records under the Utah Governmental Records Access Management Act or other
applicable privacy statute (including applicable federal law after reversion),
and shall not disclose the same to any third party without the written consent
of Lessee, the order of a court of competent jurisdiction requiring such
disclosure, or upon termination of this Lease. Following reversion of the Leased
Premises to the United States, the United States as Lessor shall treat such
information as confidential to the extent permitted by federal law.

8.   USE OF SURFACE ESTATE.

  8.1   Lessor-Owned Surface. If Lessor owns the surface estate of all or sonic
portion of the Leased Premises, by issuance of this Lease the Lessee has been
granted the right to make use of such lands to the extent reasonably necessary
and expedient for the economic operation of the leasehold. Lessee’s right to
surface use of Lessor-owned surface estate shall include the right to subside
the surface. Such surface uses shall be exercised subject to the rights reserved
to Lessor as provided in paragraph 2, RESERVATIONS TO LESSOR, and without
unreasonable interference with the rights of any prior or subsequent lessee of
Lessor.     8.2   Split-Estate Lands. If Lessor does not own the surface estate
of any portion of the Leased Premises, Lessee’s access to and use of the surface
of such lands shall be determined by applicable law governing mineral
development on split-estate lands, including without limitation applicable
statutes governing access by mineral owners to split estate lands, and
reclamation and bonding requirements. Lessee shall indemnify, defend and hold
Lessor harmless for all claims, causes of action, damages, costs and expenses
(including attorney’s fees and costs) arising out of or related to damage caused
by Lessee’s operations to surface lands or improvements owned by third parties.

9.   APPLICABLE LAWS AND REGULATIONS; HAZARDOUS SUBSTANCES

  9.1   Trust Lands Statute and Regulations. This Lease is issued pursuant to
the provisions of Title 53C, Utah Code Annotated, 1953, as amended, and Lessee
is subject to and shall comply with all current and future rules and regulations
adopted by the School and Institutional Trust Lands Administration and its
successor agencies until reversion of the Leased Premises to the United States
pursuant to paragraph 1.4, Reversion of Leased Premises to United States.

-8-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  9.2   Regulation Upon Reversion. After reversion of the Leased Premises to the
United States pursuant to paragraph 1.4, Reversion of Leased Premises to United
States, Lessee will be subject to the requirements of the Mineral Leasing Act,
30 U.S.C. 181 et seq. (the “MLA”), and to the royalty, operating, and
administrative procedure rules and regulations of the Department of Interior,
the Minerals Management Service, and the Bureau of Land Management, and to any
other federal laws and regulations generally applicable to coal leases issued
under the MLA to the same extent as if the Lease were a federally-issued lease.
Notwithstanding the foregoing, to the extent that the State, as Lessor, approves
a significant operational decision prior to reversion, and Lessee makes a
substantial economic commitment based upon that approval, Lessee may continue to
rely upon that approval after reversion; provided, however, that no such
approval shall act to limit the liability of Lessee, if any, under CERCLA, RCRA,
the Clean Water Act, 33 U.S.C. 1251 et seq or other applicable environmental
law. Upon reversion, nothing in this paragraph shall he deemed to require that
the Leased Premises be included in the calculation of acreage held by Lessee for
the purposes of the acreage limitation provisions of the MLA and associated
regulations.     9.3   Other Applicable Laws and Regulations. Lessee shall
comply with all applicable federal, state and local statutes, regulations, and
ordinances, including without limitation the Utah Coal Mining and Reclamation
Act, applicable statutes and regulations relating to mine safety and health, and
applicable statutes, regulations and ordinances relating to public health,
pollution control, management of hazardous substances and environmental
protection.     9.4   Hazardous Substances. Lessee [or other occupant pursuant
to any agreement authorizing mining] shall not keep on or about the premises any
hazardous substances, as defined under 42 U.S.C. 9601(14) or any other Federal
environmental law, any regulated substance contained in or released from any
underground storage tank, as defined by the Resource Conservation and Recovery
Act, 42 U.S.C. 6991, et seq. or any substances defined and regulated as
“hazardous” by applicable State law, (hereinafter, for the purposes of this
Lease, collectively referred to as “Hazardous Substances”) unless such
substances are reasonably necessary in Lessee’s mining operations, and the use
of such substances or tanks is noted and approved in the Lessee’s mining plan,
and unless Lessee fully complies with all Federal, State and local laws,
regulations, statutes, and ordinances, now in existence or as subsequently
enacted or amended, governing Hazardous Substances. Lessee shall immediately
notify Lessor, the Bureau of Land Management, the surface management agency, and
any other Federal, State and local agency with jurisdiction over the Leased
Premises, or contamination thereon, of (i) all reportable spills or releases of
any Hazardous Substance affecting the Leased Premises, (ii) all failures to
comply with any applicable Federal, state or local law, regulation or ordinance
governing Hazardous Substances, as now enacted or as subsequently enacted or
amended, (iii) all inspections of the Leased Premises by, or any correspondence,
order, citations, or notifications from any regulatory entity concerning
Hazardous Substances affecting the Leased Premises, (iv) all regulatory orders
or fines or all response or interim cleanup actions taken by or proposed to be
taken by any government entity or private Party concerning the Leased Premises.

-9-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  9.5   Hazardous Substances Indemnity. Lessee [or other occupant pursuant to
any agreement authorizing mining] shall indemnify, defend, and hold harmless
Lessor and the United States (as successor Lessor or owner pursuant to reversion
or as owner of surface estate) its agencies, employees, officers, and agents
with respect to any and all damages, costs, liabilities, fees (including
attorneys’ fees and costs), penalties (civil and criminal), and cleanup costs
arising out of or in any way related to Lessee’s use, disposal, transportation,
generation, sale or location upon or affecting the Leased Premises of Hazardous
Substances, as defined in paragraph 9.4 of this Lease. This indemnity shall
extend to the actions of Lessee’s employees, agents assigns, sublessees,
contractors, subcontractors, licensees and invitees. Lessee shall further
indemnify, defend and hold harmless Lessor and the United States from any and
all damages, costs, liabilities, fees (including attorneys’ fees and costs),
penalties (civil and criminal), and cleanup costs arising out of or in any way
related to any breach of the provisions of this Lease concerning Hazardous
Substances. This indemnity is in addition to, and in no way limits, the general
indemnity contained in paragraph 16.1 of this Lease.     9.6   Waste
Certification. The Lessee shall provide upon abandonment, transfer of operation,
assignment of rights, sealing-off of a mined area, and prior to lease
relinquishment, certification to the Lessor and the Bureau of Land Management
that, based upon a complete search of all the operator’s records for the Lease,
and upon its knowledge of past operations, there have been no reportable
quantities of hazardous substances as defined in 40 Code of Federal Regulations
302.4, or used oil as defined in Utah Administrative Code R315-15, discharged
(as defined at 33 U.S.C. 1321 (a)(2)), deposited or released within the Leased
Premises, either on the surface or underground, and that all remedial actions
necessary have been taken to protect human health and the environment with
respect to such substances. Lessee shall additionally provide to Lessor and the
Bureau of Land Management a complete list of all hazardous substances, hazardous
materials, and their respective Chemical Abstracts Service Registry Numbers, and
oil and petroleum products used or stored on, or delivered to, the Leased
Premises. Such disclosure will he in addition to any other disclosure required
by law or agreement.

10.   BONDING.

  10.1   Lease Bond Required. At the time this Lease is executed, Lessee shall
execute and file with the Lessor a good and sufficient bond(s) or other
financial guarantee acceptable to Lessor in order to: (a) guarantee Lessee’s
performance of all covenants and obligations under this Lease, including
Lessee’s obligation to pay bonus bids, rentals and royalties; and (b) ensure
compensation for damage, if any, to the surface estate and any surface
improvements. The Lease Bond shall meet all federal mineral lease bond
requirements as described in 43 Code of Federal Regulations Subpart 3474. The
Lease Bond shall further provide that upon forfeiture after reversion of the
Leased Premises to the United States, the Lease Bond shall be payable to the
Secretary of the Interior.     10.2   Reclamation Bonding. The bond filed with
the Utah Division of Oil, Gas and Mining (“UDOGM”) in connection with the
issuance of a mine permit which includes the Leased Premises shall be deemed to
satisfy Lessor’s bonding requirements with respect to Lessee’s reclamation
obligations under this Lease; provided, however, upon notice to Lessee and a
public hearing with respect to the basis for its decision, the Lessor may, in
its reasonable

-10-



--------------------------------------------------------------------------------



 



ML 49443-OBA

      discretion, determine that the bond filed with UDOGM is insufficient to
protect Lessor’s interests. In such an event the Lessor shall enter written
findings as to the basis for its calculation of the perceived insufficiency and
enter an order establishing the amount of additional bonding required. Lessee
shall file any required additional bond with Lessor within thirty (30) days
after demand by Lessor. Lessor may increase or decrease the amount of any
additional bond from time to time in accordance with the same procedure.    
10.3   Release of Additional Bond. Any additional bond required by Lessor
pursuant to 10.2, Reclamation Bonding, may be released by Lessor at any time and
shall he released no later than the time of final bond release by UDOGM with
respect to the Leased Premises.

11.   WATER RIGHTS.

  11.1   Water Rights in Name of Lessor. If Lessee files to appropriate water
for coal mining operations on the Leased Premises, the filing for such water
right shall be made by Lessee in the name of Lessor at no cost to Lessor, and
such water right shall become an appurtenance to the Leased Premises, subject to
Lessee’s right to use such water right at no cost during the term of this Lease.
    11.2   Option to Purchase. If Lessee purchases or acquires an existing water
right for coal mining operations on the Leased Premises, Lessor shall have the
option to acquire that portion of such water right as was used on the Leased
Premises upon expiration or termination of this Lease. The option price for such
water right shall he the fair market value of the water right as of the date of
expiration or termination of this Lease. Upon expiration or termination of this
Lease, Lessee shall notify Lessor in writing of all water rights purchased or
acquired by Lessee for coal mining operations on the Leased Premises and its
estimate of the fair market value of such water right. Lessor shall then have
forty-five (45) days to exercise its option to acquire the water by payment to
Lessee of the estimated fair market value. If Lessor disagrees with Lessee’s
estimate of fair market value, Lessor shall notify Lessee of its disagreement
within the 45 day option exercise period. The fair market value of the water
right shall then be appraised by a single appraiser mutually acceptable to both
parties, which appraisal shall be final and not subject to review or appeal. If
the parties cannot agree upon the choice of an appraiser, the fair market value
of the water right shall he determined by a court of competent jurisdiction.
Conveyance of any water right pursuant to this paragraph shall he by quit claim
deed.     11.3   Reversion. Upon reversion of the Leased Premises to the United
States, the United States shall succeed to the interests of the State of Utah
pursuant to this article 11.

12.   ASSIGNMENT OR SUBLEASE; OVERRIDING ROYALTIES.

  12.1   Consent Required. Lessee shall not assign or sublease this Lease in
whole or in part, or otherwise assign or convey any rights or privileges granted
by this Lease, including, without limitation, creation of overriding royalties
or production payments, without the prior written consent of Lessor Any
assignment, sublease or other conveyance made without prior written consent of
Lessor shall have no legal effect unless and until approved in writing by
Lessor. Exercise of any right with respect to the Leased Premises in violation
of this provision shall constitute a default under this Lease.

-11-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  12.2   Binding Effect. All of the terms and provisions of this Lease shall he
binding upon and shall inure to the benefit of their respective successors,
assigns, and sublessees.     12.3   Limitation on Overriding Royalties. Lessor
reserves the right to disapprove the creation of an overriding royalty or
production payment that would, in Lessor’s reasonable discretion, constitute an
unreasonable economic burden upon operation of the Lease. In exercising its
discretion to disapprove the creation of an overriding royalty, Lessor shall
consult with Lessee and any third parties involved and shall prepare findings to
evidence the basis of its decision. Cumulative overriding royalties of 2% or
less shall be deemed presumptively reasonable unless special circumstances are
shown by Lessor to exist.

13.   OPERATIONS.

  13.1   Permitting. Before Lessee commences exploration, drilling, or mining
operations on the Leased Premises, it shall have obtained such permits and
posted such bonds as maybe required under applicable provisions of the Utah Coal
Mining and Reclamation Act, the Surface Mining Control and Reclamation Act, and
associated regulations, together with applicable regulations of the surface
management agency. Lessee shall maintain any required permits in place for the
duration of mining operations and reclamation. Upon request, Lessee shall
provide Lessor with a copy of all regulatory filings relating to permitting
matters.     13.2   Plan of Operations. Prior to the commencement of any
underground mining operations on the Leased Premises, Lessee shall obtain
Lessor’s approval of a plan of operations for the Leased Premises. The plan of
operations shall contain all information required to be contained in a federal
Resource Recovery and Protection Plan, as described in 43 Code of Federal
Regulations 3482.1(b) and (c) (1998). Lessor may modify the proposed plan of
operations as is needed to insure that there is no waste of economically
recoverable coal reserves contained on the Leased Premises. In this context
“waste” shall mean the inefficient utilization of, or the excessive or improper
loss of an otherwise economically recoverable coal resource. Lessor shall notify
Lessee in writing of its approval or modifications of the plan of operations.
The plan of operations submitted by Lessee shall be deemed approved by Lessor if
Lessor has not otherwise notified Lessee within sixty (60) days of filing.    
13.3   Plan of Operation Modification. In the event that material changes are
required to the plan of operations during the course of mining, Lessee shall
submit a modification of the plan of operations to the Lessor. Routine
adjustments to the plan of operations based upon geologic circumstances
encountered during day-to-day mining operations do not require the submission of
a modification. If the proposed changes require emergency action by Lessor, then
the Lessee shall so notify the Lessor at the time of submission of the
modification and the parties shall use their best efforts to meet the Lessee’s
time schedule regarding implementation of the changes. Non-emergency
modifications will he reviewed promptly by Lessor to insure that there is no
waste of economically recoverable coal reserves pursuant to the plan of
operations, as modified, and Lessor shall notify lessee in writing of its
approval or modification of the proposed modification. Prior to reversion,
modifications shall be deemed approved by Lessor if Lessor has not otherwise
notified Lessee within thirty (30) days of filing. After reversion,
modifications shall he approved in accordance with applicable federal
regulations.     13.4   Mine Maps. Lessee shall maintain at the mine office
clear, accurate, and detailed maps of all actual and planned operations prepared
and maintained in the manner prescribed by 43 Code of Federal Regulations 3482.3
(1998). Lessee shall provide copies of such maps to Lessor upon request.

-12-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  13.5   Good Mining Practices. Lessee shall conduct exploration and mining
operations on the Leased Premises in accordance with standard industry operating
practices, and shall avoid waste of economically recoverable coal. Lessee shall
comply with all regulations and directives of the Mine Safety and Health
Administration or successor agencies for the health and safety of employees and
workers. Lessee shall further comply with the performance standards for
underground resource recovery set forth at 43 Code of Federal Regulations
3484.1(c) (1998); provided, however, that Lessor may waive such standards from
time to time in its reasonable discretion, upon request by Lessee. Coal shall be
mined from this Lease by underground methods only.     13.6   Mining Units.
Lessor may approve the inclusion of the Leased Premises in a mining unit with
federal, private or other non-state lands upon terms and conditions that it
deems necessary to protect the interests of the Lessor, including without
limitation segregation of production, accounting for commingled coal production,
and minimum production requirements or minimum royalties for the Leased
Premises.

14.   EQUIPMENT: RESTORATION.

  14.1   Equipment. Upon termination of this Lease, Lessee shall remove, and
shall have the right to remove, all improvements, equipment, stockpiles, and
dumps from the Leased Premises within six (6) months; provided, however, that
Lessor may, at Lessor’s sole risk and expense, and subject to Lessee’s
compliance with requirements imposed by UDOGM and MSHA, require Lessee to retain
in place underground timbering supports, shaft linings, rails, and other
installations reasonably necessary for future mining of the Leased Premises, all
improvements and equipment remaining on the Leased Premises after six (6) months
may be deemed forfeited to Lessor upon written notice of such forfeiture to
Lessee, Lessee may abandon underground improvements, equipment of any type,
stockpiles and dumps in place if such abandonment is in compliance with
applicable law, and further provided that Lessee provides Lessor with financial
or other assurances sufficient in Lessor’s reasonable discretion to protect
Lessor from future environmental liability with respect to such abandonment or
any associated hazardous waste spills or releases, Lessee shall identify and
locate on the mine map the location of all equipment abandoned on the lease
Premises.     14.2   Restoration and Reclamation, Upon termination of this
Lease, Lessee shall reclaim the Leased Premises in accordance with the
requirements of applicable law, including mine permits and reclamation plans on
file with UDOGM, Lessee shall further abate any hazardous condition on or
associated with the Leased Premises. Lessee and representatives of all
governmental agencies having jurisdiction shall have the right to re-enter the
Leased Premises for reclamation purposes for a reasonable period after
termination of the Lease.

15.   DEFAULT

  15.1   Notice of Default: Termination. Upon Lessee’s violation of or failure
to comply with any of the terms, conditions or covenants set forth in this
Lease, Lessor shall notify Lessee of such default by registered or certified
mail, return receipt requested, at the last address for Lessee set forth in
Lessor’s files. Lessee shall then have thirty (30) days, or such longer period
as may be granted in writing by Lessor, to either cure the default or request a
hearing pursuant to the Lessor’s administrative adjudication rules. In the event
Lessee fails to cure the default

-13-



--------------------------------------------------------------------------------



 



ML 49443-OBA

      or request a hearing within the specified time period, Lessor may cancel
this Lease without further notice to or appeal by Lessee.     15.2   Effect of
Termination. The termination of this Lease for any reason, whether through
expiration, cancellation or relinquishment, shall not limit the rights of the
Lessor to recover any royalties and/or damages for which Lessee maybe liable, to
recover on any bond on file, or to seek injunctive relief to enjoin continuing
violations of the Lease terms. No remedy or election under this Lease shall he
deemed exclusive, but shall, wherever possible, be cumulative with all other
remedies available under this Lease, at law, or in equity. Lessee shall
surrender the Leased Premises upon termination; however, the obligations of
Lessee with respect to reclamation, indemnification and other continuing
covenants imposed by this Lease shall survive the termination.

16.   MISCELLANEOUS PROVISIONS.

  16.1   Indemnity. Except as limited by paragraph 7.2, Inspection, Lessee shall
indemnify and hold Lessor and the United States (as successor Lessor or owner
pursuant to reversion or as owner of surface estate) harmless for, from and
against each and every claim, demand, liability, loss, cost, damage and expense,
including, without limitation, attorneys’ fees and court costs, arising in any
way out of Lessee’s occupation and use of the Leased Premises, including without
limitation claims for death, personal injury, property damage, and unpaid wages
and benefits. Lessee further agrees to indemnify and hold Lessor harmless for,
from and against all claims, demands, liabilities, damages and penalties arising
out of any failure of Lessee to comply with any of Lessee’s obligations under
this Lease, including without limitation attorneys’ fees and court costs.    
16.2   Interest. Except as set forth in paragraph 4, BONUS BID, interest shall
accrue and be payable on all obligations arising under this Lease at such rate
as may be set from time to time by rule enacted by Lessor, Interest shall accrue
and be payable, without necessity of demand, from the date each such obligation
shall arise.     16.3   Suspension. In the event that Lessor in its reasonable
discretion determines that suspension is necessary in the interests of
conservation of the coal resource, or if Lessee has been prevented from
performing any of its obligations or responsibilities under this Lease or from
conducting mining operations by labor strikes, fires, floods, explosions, riots,
any unusual mining casualties or conditions, Acts of God, government
restrictions or orders, severe weather conditions, or other extraordinary events
beyond its control, then the time for performance of this Lease by Lessee shall
he suspended during the continuance of such acts which prevent performance,
excepting any payments due and owing to Lessor.     16.4   Consent to Suit;
Jurisdiction. Prior to reversion of the Leased Premises to the United States:
(i) this Lease shall be governed by the laws of the State of Utah; (ii) Lessor
and Lessee agree that all disputes arising out of this Lease shall he litigated
only in the Third Judicial District Court for Salt Lake County, Utah,
(iii) Lessee consents to the jurisdiction of such court; and (iv) Lessee shall
not bring any action against Lessor without exhaustion of available
administrative remedies and compliance with applicable requirements of the Utah
Governmental Immunity Act. Notwithstanding the foregoing, after reversion of the
Leased Premises to the United States, any litigation between the United States
as Lessor and the Lessee shall be governed by the laws of the United States
otherwise applicable to federal coal leases.

-14-



--------------------------------------------------------------------------------



 



ML 49443-OBA

  16.5   No Waiver. No waiver of the breach of any provision of this Lease shall
he construed as a waiver of any preceding or succeeding breach of the same or
any other provision of this Lease, nor shall the acceptance of rentals or
royalties by Lessor during any period of time in which Lessee is in default be
deemed to be a waiver of such default.     16.6   Severability. The invalidity
of any provision of this Lease, as determined by a court of competent
jurisdiction, shall in no way affect the validity of any other provision hereof.
    16.7   Special Stipulations. The special stipulations set forth in Exhibit
“A” to this Lease are hereby incorporated into and made an integral part of this
Lease.     16.8   Entire Lease. This Lease, together with any attached
stipulations, sets forth the entire agreement between Lessor and Lessee with
respect to the subject matter of this Lease. No subsequent alteration or
amendment to this Lease shall he binding upon Lessor and Lessee unless in
writing and signed by each of them.

IN WITNESS WHEREOF, the parties have executed this Lease as of the date
hereinabove first written.

                  APPROVED AS TO FORM:
MARK SHURTLEFF
ATTORNEY GENERAL       THE STATE OF UTAH, acting by and through the SCHOOL AND
INSTITUTIONAL TRUST LANDS ADMINISTRATION, LESSOR KEVIN S. CARTER, DIRECTOR
 
               
 
               
By
  /s/ Mark Shurtleff       By   /s/ Thomas B. Faddies
 
               
 
               
 
                            ARK LAND COMPANY
 
               
 
          By:   /s/ Steven E. McCurdy
 
               
 
               
 
          Its:   President
 
               
 
               
 
                            ARCH COAL INC.
 
               
 
          By:   /s/ David B. Peugh
 
               
 
               
 
          Its:   Vice President
 
               

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A
SPECIAL STIPULATIONS pursuant to 1) Section 10 of the Utah Schools and Land
Exchange Act of 1998, Pub. L. No. 105-335, 112 Stat. 3139, which ratified the
May 8, 1998 “Agreement to Exchange Utah School Trust Lands Between the State of
Utah and the United States of America” entered into between the State of Utah
and the United States of America (“the Agreement”); and 2) the 1999 “Memorandum
of Understanding Between the Utah School and Institutional Trust Lands
Administration, The United States Department of Agriculture, and the United
States Department of the Interior” entered into between the parties to
facilitate the implementation of the Agreement:
Section 10 of the Agreement calls for the development of any mineral interests
transferred to the State of Utah where the United States retains ownership
interests in the land to be subject to all laws, rules, and regulations
applicable to such development within the National Forest System. The
Regulations of the Secretary of Agriculture at Title 36, Code of Federal
Regulations (“C.F.R.”), section 251.50 will apply to the occupancy of the
surface estate of National Forest System lands for the development of the
conveyed coal estate. However, mining induced subsidence need not he permitted
separately where the State of Utah has authorized mining in accordance with 30
C.F.R, section 994.30, Article VI, B,5, to the extent provided by law, in
surface occupancy permits and conditions of concurrence to mining permits, the
USDA-Forest Service will abide by the standards and quidelines contained in the
Land and Resource Management Plan for the Manti-La Sal National Forest which
were in effect on May 8, 1998. Subject to reasonable terms and conditions for
the protection of the surface estate consistent with the Forest Plan, any permit
requirement may not prohibit reasonable economic development of the conveyed
coal estate.

-16-



--------------------------------------------------------------------------------



 



ML 49443-OBA

             
STATE OF UTAH
    )      
 
    :     SS.
COUNTY OF SALT LAKE
    )      

     On the 18th day of October, 2004, personally appeared before me Thomas B.
Faddies who being by me duly sworn did say that he is the Assistant
Director/Minerals of the School and Institutional Trust Lands Administration of
the State of Utah and the signer of the above instrument, who duly acknowledged
that he executed the same.
Given under my hand and seal this 18th day of October, 2004.

              /s/ Becky Pritchett           Notary Public
 
  Residing at:   Salt Lake City, Utah
 
       

My commission expires: September 4, 2006

             
STATE OF MISSOURI
    )      
 
    :     SS.
COUNTY OF ST. LOUIS
    )      

     On the 11th day of October, 2004, Steven E. McCurdy personally appeared
before me as President, who being duly sworn did say that he is an officer of
Ark Land Company and that said instrument was signed on behalf of said
corporation by resolution of its Board of Directors and said that he
acknowledged to me that said corporation executed the same.
Given under my hand and seal this 11th day of October, 2004.

                  /s/ Mary C. Hamilton                   Notary Public    
 
  Residing at:   St. Louis, Missouri    
 
           

      My commission expires:
 
    September 14, 2007          

-17-



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
    )      
 
    :     SS.
COUNTY OF ST. LOUIS
    )      

     On the 11th day of October, 2004, David B. Peugh personally appeared before
me as Vice President, who being duly sworn did say that he is an officer of Arch
Coal, Inc. and that said instrument was signed on behalf of said corporation by
resolution of its Board of Directors and said that he acknowledged to me that
said corporation executed the same.
Given under my hand and seal this 11th day of October, 2004.

                  /s/ Mary C. Hamilton                   Notary Public    
 
  Residing at:   St. Louis, Missouri    
 
           

      My commission expires:
 
    September 14, 2007          

 